Citation Nr: 0940921	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-13 312 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
October 12, 2006.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
October 25, 2006.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
October 26, 2006.

4.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
November 9, 2006.

5.  Entitlement to payment or reimbursement of unauthorized 
medical expenses provided by Central New York Cardiology on 
December 6, 2006.




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran is reported to have active service from October 
1940 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2007 decisions of the Department of 
Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York (agency of original jurisdiction or AOJ).  As addressed 
below, the Board has rephrased the issues listed on the title 
page for procedural purposes only.

In October 2008, the Board remanded this matter to afford the 
Veteran proper notice by issuance of a Statement of the Case 
(SOC) explaining the bases for disallowing the 5 separate 
claims filed in March 2007.  

In September 2009, as the instructions set forth in the 
October 2008 remand had not yet been followed, the Board 
remanded the matter again for the same purpose of affording 
the Veteran proper notice.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in September 2009, the Veteran submitted 
a timely notice of disagreement with the June 2009 AOJ 
decision denying payment or reimbursement for unauthorized 
medical expenses provided by St. Elizabeth Medical Center and 
Central New York Cardiology on September 21 to 23, 2006.  

The AOJ included this claim in its September 2009 
Supplemental Statement of the Case.  

As the Veteran has not completed a substantive appeal for 
this claim, it is not before the Board at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On October 12, 2006, the Veteran received treatment 
during a scheduled office visit at Central New York 
Cardiology, for which he incurred medical expenses.

2.  On October 25, 2006, the Veteran received treatment 
including a scheduled staged procedure at Central New York 
Cardiology and St. Elizabeth Medical Center, for which he 
incurred medical expenses, and he was discharged on October 
26, 2006.

3.  On November 9, 2006, the Veteran received treatment 
including a scheduled echocardiogram at Central New York 
Cardiology, for which he incurred medical expenses.

4.  On December 6, 2006, the Veteran received treatment 
during a scheduled follow-up office visit at Central New York 
Cardiology, for which he incurred medical expenses.

5.  The Veteran does not have a service-connected disability, 
and VA payment or reimbursement of the costs of treatment at 
Central New York Cardiology was not authorized prior to the 
Veteran undergoing that care on any of the dates listed 
above.

6.  The Canandaigua VAMC received the initial claims for 
reimbursement on March 6, 2007.

CONCLUSIONS OF LAW

1.  The criteria for reimbursement of the costs of treatment 
rendered by Central New York Cardiology on October 12, 2006, 
October 25, 2006, October 26, 2006, and November 9, 2006 have 
not been met, as the claims were not timely filed and payment 
or reimbursement for this private treatment was not 
authorized by VA prior to being provided.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-1008 (2009).

2.  The criteria for reimbursement of the costs of treatment 
rendered by Central New York Cardiology on December 6, 2006 
have not been met as payment or reimbursement for this 
scheduled private treatment was not authorized by VA prior to 
being provided.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks payment or reimbursement for treatment at a 
non-VA medical facility on October 12, 2006; October 25, 
2006; October 26, 2006; November 9, 2006; and December 6, 
2006.  He essentially contends that he was told that he only 
needed to file his claims whenever he received the bills and 
was not informed of the 90 day time limit for filing his 
claims.  

In March 2007, VAMC applied the provisions of the Veterans 
Millennium Emergency Healthcare Act and denied the 
appellant's claims on the basis that they were not timely 
filed (within 90 days) and that the treatments were for non-
emergent care without prior VA authorization or referral.

The claims file includes treatment reports from Central New 
York Cardiology as well as the non-VA medical facility at 
which he was afforded a scheduled admission (the St. 
Elizabeth Medical Center) from October 25 to 26, 2006.  The 
evidence indicates that the treatment provided on October 12, 
2006; November 9, 2006; and December 6, 2006 was for 
previously scheduled office visits.  The evidence also 
indicates that the admission and treatment on October 25 to 
26, 2006 was for a previously scheduled staged procedure to 
the circumflex.

The record does not show that prior authorization was 
received from the VAMC to seek treatment on October 12, 25, 
or 26, 2006; November 9, 2006; or December 6, 2006, or that 
an application for authorization was made to VA within 72 
hours of the services on these dates.  For these reasons, in 
the absence of prior authorization or deemed prior 
authorization for medical services, there is no factual or 
legal basis for payment or reimbursement by VA under 38 
C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a 
nonservice-connected disability at a non-VA facility on 
October 12, 25, or 26, 2006; November 9, 2006; or December 6, 
2006.

Where pre-authorization has not been approved for medical 
services, under 38 C.F.R. § 17.120, VA may pay or reimburse 
the veteran for medical services for a nonservice-connected 
disability associated with and aggravating a service 
connected disability.  

In this case, the medical services rendered to the Veteran 
were not for the purpose of treating a nonservice-connected 
disability which was aggravating a service-connected 
disability.  Accordingly, the criteria for payment or 
reimbursement by VA for unauthorized medical expenses under 
38 U.S.C.A. § 1728, and 38 C.F.R.  § 17.120, are not met.

The Veteran has specifically voiced disagreement with the 
VAMC's determination under the Veterans Millennium Health 
Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in 
part at 38 C.F.R. §§ 17.1000 and 17.1002.

The Veterans Millennium Emergency Healthcare Act at 38 C.F.R. 
§ 17.1002 (a), provides general authority for reimbursement 
for the reasonable value of emergency treatment furnished in 
a non-Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period), who are personally liable 
for such treatment, and not eligible for reimbursement under 
the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002 & Supp. 2006); Pub. L. No. 106-117, 113 Stat. 1556 
(1999).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  See 38 C.F.R. § 
17.1004(d).

The record reflects that the Veteran received treatment at 
Central New York Cardiology on October 12, 25, and 26, 2006; 
November 9, 2006; and December 6, 2006 for a non-service-
connected disability.  The St. Elizabeth Medical Center 
records show that he was admitted on October 25, 2006 and 
discharged on October 26, 2006.

The March 2007 decisions state that the Veteran's claims were 
denied because timely claims were not filed.  The initial 
claims were received by the VAMC on March 6, 2007.  

In summary, the claims for payment or reimbursement for 
treatment provided by Central New York Cardiology on October 
12, 25, and 26, 2006, and November 9, 2006, were received 
well past the 90 day timeline.  The Board finds no 
indications of extenuating circumstances.

While the claim for payment or reimbursement for treatment 
provided on December 6, 2006 was timely filed, there is no 
indication in the evidence that the treatment provided on 
that date was emergency treatment.  Indeed, the evidence 
shows that the December 6, 2006 treatment was previously 
scheduled as a follow-up office visit to the in-patient 
treatment on October 26, 2006.

Simply stated, even if these claims were all filed in a 
timely manner, the Board finds no basis to grant the claims 
for the reasons stated above. 

Based on the above, the Board finds no basis to grant these 
claims.  The Board therefore finds that the evidence is 
against the claims, and that payment or reimbursement by VA 
is not warranted for non-emergent treatment rendered by 
Central New York Cardiology on October 12, 25, and 26, 2006; 
November 9, 2006; and December 6, 2006.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The Board finds that the VCAA and its implementing 
regulations do not apply to claims for benefits governed by 
38 C.F.R. Part 17 (the governing regulations for 
reimbursement of private medical expenses).  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  See also Barger v. Principi, 
16 Vet. App. 132 (2002) (holding that the VCAA does not apply 
to cases involving the waiver of recovery of overpayment 
claims because the statute at issue in such cases is not 
found in Title 38, United States Code, Chapter 51, i.e., the 
laws affected by VCAA).

Notwithstanding the above, the veteran was provided a VCAA 
letter in March 2007.  The Veteran has not disputed the 
finding that his claims were for non-emergent private 
treatment rendered without prior VA authorization.  VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the veteran ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


